Citation Nr: 0402267	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  02-21 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-
connected residuals of left hemicolectomy for carcinoma in 
situ rectal polyp and diverticulitis (claimed as colon 
condition and diverticulitis).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to 
February 1, 1972; and from February 14, 1972 to March 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision issued by the Waco, 
Texas, Regional Office (RO), which granted service connection 
for residuals of left hemicolectomy for carcinoma in situ 
rectal polyp and diverticulitis (claimed as colon condition 
and diverticulitis) and issued a rating of 0 percent. The 
veteran appeals for a higher rating.

The Decision Review Officer granted the veteran a rating of 
20 percent with an effective date of February 12, 2001 based 
on the date that the claim was received.  However, the Board 
notes that the claim was made on June 27, 2000.    


FINDING OF FACT

1.  The veteran underwent surgery on his colon for the 
removal of cancer in May 1998.  There has been no recurrence 
of cancer since that time.

2.  The veteran filed a claim for service connection for 
residuals of left hemicolectomy for carcinoma in situ rectal 
polyp and diverticulitis (claimed as colon condition and 
diverticulitis) in February 2001.

3.  The veteran's residuals of left hemicolectomy for 
carcinoma in situ rectal polyp and diverticulitis symptoms 
are no more than moderate, produced no more than mild to 
moderate impairment, and were not substantiated by any 
objective findings at a January 2003 VA examination.  




CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for diverticulitis are not met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.114, Diagnostic Code 7329 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  VCAA includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which evidence, if any, the veteran is expected to obtain 
and submit, and which evidence will be obtained by VA.  See 
38 U.S.C.A. § 5103(a) and (b) (West 2002).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
United States Court of Appeals for Veterans Claims (Court) 
recently held that such specific notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).  In this case, the Board finds that VA's duties to the 
veteran under the VCAA have been fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the November 2001 rating decision, the 
November 2002 Statement of the Case, the July 2003 Decision 
Review Officer Decision, the August 2003 Supplemental 
Statement of the Case, and letters sent to the veteran by the 
RO, adequately informed him of the information and evidence 
needed to substantiate his claim for a higher rating for 
diverticulitis, and complied with VA's notification 
requirements.  The Statements of the Case set forth the laws 
and regulations applicable to the veteran's claim for a 
higher rating.  Further, letters from the RO to the veteran 
dated March 2001, October 2001, and December 2003 informed 
him of the types of evidence that would substantiate his 
claim; that he could obtain and submit private evidence in 
support of his claim; and that he could have the RO obtain VA 
and private evidence if he completed the appropriate medical 
releases for any private evidence he wanted the RO to obtain.  
In sum, the veteran was notified and aware of the evidence 
needed to substantiate his claims and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained all identified records of 
treatment.  In addition, as noted above, the RO contacted the 
veteran by March 2001, October 2001, and December 2003 
letters and asked him to identify all medical providers who 
treated him for diverticulitis.  The RO has obtained all 
identified evidence.

The VA also provided the veteran with medical examinations in 
March 2001 and January 2003.  

Furthermore, in a letter dated August 2003, the veteran wrote 
that he had stated his case completely and requested that the 
VA continue the appeal process without waiting for the 60-day 
period to expire.  

As VA has fulfilled the duty to assist, and because the 
change in law has no material effect on adjudication of his 
claim, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Background

The veteran was diagnosed with colon cancer and in May 1998, 
he underwent a left hemicolectomy with removal of a rectal 
polyp and large splenic flexure polyp with carcinoma in situ.  

The veteran contends that symptomatic diverticulitis is a 
residual symptom.  He filed a claim for service connection 
for diverticulitis in June 2000.  Service connection was 
granted in a November 2001 rating decision.  However, the RO 
gave the veteran a 0% rating based largely on a March 2001 VA 
examination.  During the examination, the clinician noted 
that the veteran's diverticulitis is asymptomatic, and that 
the veteran denied weight loss, nausea, vomiting, fever, 
diarrhea, constipation or abdominal distention.  On 
examination, there was no evidence of abdominal tenderness or 
palpable masses.  

The veteran underwent another VA examination in January 2003.  
The veteran complained of abdominal pain that he has had 
since first being diagnosed with diverticulitis in 1981.  The 
veteran described constant abdominal pain in his left and 
right sides that increased after sitting for greater than 30 
minutes. On a scale of 1 to 10, the pain in his left side 
averages approximately 5 (6 if he has sat for longer than 30 
minutes) and the pain in his right side averages 
approximately 7 (8 if he has sat for longer than 30 minutes).  

On examination, the veteran reported an increase of abdominal 
pain with medium to deep palpation of his abdomen.  No masses 
were palpated.  His abdomen was negative for ascites or 
distention.  Bowel signs were present in all four quadrants.  
He had well healed vertical abdominal scars.  There was no 
skin discoloration or signs of inflammation on his abdomen.  
In section E of the clinician's report, he concluded that the 
veteran's symptoms were moderate, and that his level of 
functional impairment was mild to moderate.     

The veteran sought an increased rating and in July 2003, the 
Decision Review Officer increased the veteran's rating to 20 
percent effective February 12, 2001.  The decision was based 
largely on the veteran's January 2003 examination.  

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49; DeLuca v. 
Brown, 8 Vet. App. 202, 204-06 (1995).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase. Fenderson v. West, 12 
Vet. App. 119 (1999).  In such cases, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings. Id.

Pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7343, 
regarding malignant neoplasms of the digestive system, a 
rating of 100 percent shall continue beyond the cessation of 
any surgical procedure.  Six months following the surgery the 
appropriate disability rating shall be determined by 
mandatory VA examination.  If there has been no recurrence or 
metastasis, the examiner is to rate on residuals.  

Pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7329, 
regarding resection of the large intestine, a 20 percent 
rating is warranted when the veteran experiences moderate 
symptoms.  A 40 percent rating is the maximum rating and is 
warranted when the veteran experience severe symptoms that 
are objectively supported by examination findings.  38 C.F.R. 
§ 4.114, Diagnostic Code 7329.  

Diverticulitis (38 C.F.R. § 4.114, Diagnostic Code 7327) is 
to be rated as irritable colon syndrome (38 C.F.R. § 4.114, 
Diagnostic Code 7319).  A 10 percent rating is warranted for 
frequent episodes of bowel function with occasional episodes 
of abdominal distress.  A 30 percent rating is the maximum 
rating and is warranted for diarrhea, or alternating diarrhea 
and constipation, with more or less constant abdominal 
distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Analysis

In the present case, the veteran meets the criteria for a 20 
percent rating.  Specifically, he has manifested symptoms 
that a VA medical examiner has deemed to be moderate.  The 
medical evidence reasonably approximates the criteria for a 
20 percent rating.

The next higher rating of 40 percent is warranted only if the 
veteran has manifested symptoms that would be considered 
severe, and are objectively supported by examination 
findings.  38 C.F.R. § 4.114, Diagnostic Code 7329.  At the 
veteran's most recent VA examination in January 2003, the 
veteran complained of abdominal pain.  The medical examiner 
noted mild to moderate functional impairment, and rated the 
veteran's symptoms to be moderate.  Furthermore, in order to 
warrant a 40 percent rating, the symptoms must be objectively 
supported by examination findings.  38 C.F.R. § 4.114, 
Diagnostic Code 7329.  In this case, the examiner noted no 
objective findings on examination.  No masses were palpated.  
The veteran's abdomen was negative for ascites or distention.  
Bowel signs were present in all four quadrants.  He had well 
healed vertical abdominal scars.  There was no skin 
discoloration or signs of inflammation on his abdomen.  

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the veteran's 
service connected residuals of left hemicolectomy for 
carcinoma in situ rectal polyp and diverticulitis (claimed as 
colon condition and diverticulitis). The governing norm in 
such exceptional cases is:  A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b). The Board further notes that there is no 
evidence in the claims file of frequent periods of 
hospitalization for diverticulitis.  There is also no 
evidence of marked interference with employment.  He 
experiences abdominal pain, but there is no evidence to show 
that his job performance is hindered.  In the absence of such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996);  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, the evidence is consistent in showing that the 
criteria for a 20 percent rating have been met.  However, the 
criteria for a rating for 40 percent have not been met or 
approximated at any time from the date of the veteran's June 
2000 claim for service connection for diverticulitis forward. 
Thus, "staged" or otherwise higher ratings above the current 
20 percent level are not warranted in this case. 38 C.F.R. § 
4.114, Diagnostic Code 7329 (2002); Fenderson v. West, 12 
Vet. App. 119 (1999).

As the preponderance of the evidence is against the claim for 
an initial rating in excess of 20 percent for diverticulitis, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to an initial rating in excess of 20 percent for 
diverticulitis is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) 
is the final decision for all issues addressed in the "Order" section 
of the decision.  The Board may also choose to remand an issue or 
issues to the local VA office for additional development.   If the 
Board did this in your case, then a "Remand" section follows the 
"Order."  However, you cannot appeal an issue remanded to the local VA 
office because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were allowed, denied, 
or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need 
to do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with 
the Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the local VA 
office.  None of these things is mutually exclusive - you can do all 
five things at the same time if you wish.  However, if you file a 
Notice of Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional conflicts. If 
you file a Notice of Appeal with the Court before you file a motion 
with the BVA, the BVA will not be able to consider your motion without 
the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first 
page of this decision) to file a Notice of Appeal with the United 
States Court of Appeals for Veterans Claims.  If you also want to file 
a motion for reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, 
you will then have another 120 days from the date the BVA decides the 
motion for reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:
Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the 
filing fee if payment would cause financial hardship), and other 
matters covered by the Court's rules directly from the Court. You can 
also get this information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you 
must file your Notice of Appeal with the Court, not with the Board, or 
any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing a 
letter to the BVA stating why you believe that the BVA committed an 
obvious error of fact or law in this decision, or stating that new and 
material military service records have been discovered that apply to 
your appeal. If the BVA has decided more than one issue, be sure to 
tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420
VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



